EXHIBIT 10.5D(1) RESTRICTED STOCK AWARD AGREEMENT - Employee BROWN SHOE COMPANY, INC. THIS AGREEMENT represents the grant of a Restricted Stock Award (the “Award”) by Brown Shoe Company, Inc., a New York corporation (the “Company”), to the Participant named below, pursuant to the provisions of the Incentive and Stock Compensation Plan of 2002, as Amended and Restated as of May 22, 2008 (the “Plan”), as follows: 1.Terms of the Award.The terms of the Award are as follows: Participant:«First_Name» «Middle_Init» «Last_Name» Award Grant Date:, 20 Number of Restricted Shares: Shares of Brown Shoe Company, Inc. Common Stock, subject to certain restrictions Vesting Schedule (Lapse of Restrictions: 2. Restrictions The Restricted Shares are restricted as to disposition and may not be pledged; and are subject to forfeiture unless certain conditions are met.The Company’s transfer agent has been advised that the Restricted Shares cannot be sold, transferred, re-registered or disposed of until the restrictions on the shares lapse.Restricted Shares shall vest, and the restrictions shall no longer apply, as to the number or percentage of Restricted Shares and on the dates specified above as the “Vesting Schedule.” A further restriction on the Restricted Shares is that you shall only be entitled to receive Shares free of restrictions if, at the time of the lapse of such restrictions, you are then in the employ of the Company and shall have been continuously so employed since the date of grant of the Restricted Shares.If you do not meet these conditions at any time, such Shares shall be forfeited. 3. Voting Rights and Dividend Rights You will be entitled to full voting rights and dividend rights for all Restricted Shares, beginning with the date of grant, regardless of restriction periods.Dividends may be paid directly to you or may be credited to your dividend re-investment plan account.Dividend rights and voting rights will be cancelled in the event the Restricted Shares are forfeited. 4.
